DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 reads “the runner with a possibility of its horizontal movement”, however the line should read “the runner is configured to allow horizontal movement of the screw”;
Claim 1, line 5 reads “there is elastic coupling”, however the line should read “there is an elastic coupling”;
Claim 1, line 9 reads “a fixing button in it left side”, however the line should read “a fixing button in a left side of the housing”;
Claim 1, line 9 reads “its internal part”, however the line should read “the fixing button’s internal part”;
Claim 1, line 11 reads “which allow it moving freely”, however the line should read “which allow the reinforcement plates to move freely”;
Claim 1, line 15 reads “cut at certain angle”, however the line should read “cut at a certain angle”;
Claim 3, line 2 reads “stent is prior fixed”, however the line should read “stent is fixed prior”;
Claim 9, line 6 reads “the housing. After”, however the line should read “the housing; after”;
Claim 9, line 13 reads “progressive movement”, however the line should read “axial movement” or “linear movement” ;


It should be noted that the same fixes should be fixed throughout the claims, for sake of brevity; the examiner did not repeat the same objections for different claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the screw rotating wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the screw" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the runner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the runner’s axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper lateral side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the window" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frontal and back parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the delivery system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coronary stent" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plug" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tapered plug" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure plug" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side hole" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cut point" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower edge part" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side of the coupling" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the open coupling" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side element" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "a tapered plug" renders the claim indefinite because it is unclear whether the “a tapered plug” is the same tapered plug previously claimed above. For the purpose of examination, the runner will be read as having two tapered plugs.
Claim 5 recites the limitation "the screw" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rotational gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pressure plug" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the internal element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fixing button" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the guide" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the delivery system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the device housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the fixing button" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the internal rectangular part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plug" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the coupling" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the through holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spring" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the tapered element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the initial position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the area" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the screw" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the runner" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the distance" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mechanism" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the range" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the scale" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the device housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fixing button" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the side part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotational gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hold down cylinder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the through hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the guides" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the front" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the back" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the screw rotating wheel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotational movement" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the progressive movement" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the screw" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the required distance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 4 and 6 – 8 are rejected under 112(b), as they are dependent on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20100145431 A1).
Regarding claim 5, Wu discloses a device for positioning of a coronary stent (stent delivery device) (abstract) within coronary arteries (blood vessels – paragraph [0001]) is characterized in that it comprises a housing (see annotated Fig. 5) with the screw rotating wheel (see annotated Fig. 5), which upper part (see annotated Fig. 5) bulges over the housing (see annotated Fig. 5) and the lower part (see annotated Fig. 5) is inside the housing (see annotated Fig. 5) made as a single element (Examiner’s note: the screw rotating wheel as referenced in the annotated figure 5 is formed of a single piece) with the screw (see annotated Fig. 5) placed interacting with the rotation gear (see annotated Fig. 5) placed on the pressure plug (see annotated Fig. 5) with a possibility of rotating (Examiner’s note: the pressure plug, as referenced in the annotated figure 5, supplies some pressure to the screw and indirectly to the gear, such that the gear may or may not be rotated), placed on the internal element (see annotated Fig. 5) of the fixing button (see annotated Fig. 5) having springs (see annotated Fig. 5) for placement of the guide (see annotated Fig. 5) for the delivery system (Examiner’s note: the springs as referenced in the annotated figure 5, lock the guide such that the position / placement of the guide is determined by the springs / fixing button – paragraph [0045]).
Annotated Figure 5 of Wu

    PNG
    media_image1.png
    437
    824
    media_image1.png
    Greyscale

Regarding claim 6, Wu discloses that the housing (see annotated Fig. 5) is formed of plastic (paragraph [0049]), wherein its surface contacting the operator's arm is pebbled (Examiner’s note: looking at figure 3, the underbelly of the distal portion of the handle, which would contact the operators arm, is pebbled).
Regarding claim 7, Wu discloses that the delivery system with the stent is prior fixed therein (Examiner’s note: the stent is fixed onto the delivery device prior to insertion into the body).
Regarding claim 8, Wu discloses that an empty tube (outer restraining member 26) is inserted therein (inserted into the handle) for placement of the delivery system with the stent (paragraph [0027]).
Allowable Subject Matter
Claims 1, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carr (US 20140135909 A1) teaches a valve delivery system comprising a rotating wheel, a screw, a gear, and a pressure plug.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771